DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160265699, Smith et al.
	In regards to claim 1, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose a flex duct fitting system, comprising: a) a flex duct (104), which is an elongated hollow piece, which comprises: an inner lining; b) a flex duct fitting device (150), comprising: at least one connector portion, comprising: a connector portion body comprising a flow opening that provides access to an interior of the flex duct fitting device; and a flex fitting assembly, comprising: a peripheral protrusion (151), which is positioned around an outer surface of the connector portion body; and a peripheral indentation (between 151 and 183), which is positioned around the outer surface, such that the peripheral indentation is located on an inner side relative to the peripheral protrusion, such that the peripheral protrusion is between the peripheral indentation and an outer periphery of the connector portion body; and c) at least one circular fastener (802), such that the at least one circular fastener is configured to match the peripheral indentation, such that the at least one circular fastener is positioned in the peripheral indentation and tightened around the connector portion body; wherein the inner lining is pulled over the flex fitting assembly, such that the at least one circular fastener is positioned in the peripheral indentation and tightened around the connector portion body, with the inner lining tightened in place between the at least one circular fastener and the peripheral indentation.
	In regards to claim 2, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one circular fastener is a zip band fastener.
	In regards to claim 3, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one circular fastener is a screw band clamp.
	In regards to claim 4, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the peripheral protrusion is a protruding beading of the connector portion body.
	In regards to claim 5, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the peripheral indentation is a beaded indentation of the connector portion body.
	In regards to claim 6, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one connector portion is a single connector portion.
In regards to claim 9, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose a flex duct fitting system, comprising: a) a flex duct fitting device, comprising: at least one connector portion, comprising: a connector portion body comprising a flow opening that provides access to an interior of the flex duct fitting device; and a flex fitting assembly, comprising: a peripheral protrusion, which is positioned around an outer surface of the connector portion body; and a peripheral indentation, which is positioned around the outer surface, such that the peripheral indentation is located on an inner side relative to the peripheral protrusion, such that the peripheral protrusion is between the peripheral indentation and an outer periphery of the connector portion body; and b) at least one fastener, such that the at least one fastener is configured to match the peripheral indentation, such that the at least one fastener is configured to be positioned in the peripheral indentation and tightened around the connector portion body; wherein the flex fitting assembly is configured to allow an inner lining of a flex duct to be pulled over the flex fitting assembly, such that the at least one fastener is configured to be positioned in the peripheral indentation and tightened around the connector portion body, with the inner lining tightened in place between the at least one fastener and the peripheral indentation.
	In regards to claim 10, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one fastener is a circular zip band fastener.
	In regards to claim 11, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one fastener is a circular screw band clamp.
	In regards to claim 12, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the peripheral protrusion is a protruding beading of the connector portion body.
	In regards to claim 13, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the peripheral indentation is a beaded indentation of the connector portion body.
	In regards to claim 14, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one connector portion is a single connector portion.
In regards to claim 17, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose a flex duct fitting system, comprising: a) a flex duct fitting device, comprising: at least one connector portion, comprising: a connector portion body; and a flex fitting assembly, comprising: a peripheral protrusion, which is positioned around an outer surface of the connector portion body; and a peripheral indentation, which is positioned around the outer surface, such that the peripheral indentation is located on an inner side relative to the peripheral protrusion, such that the peripheral protrusion is between the peripheral indentation and an outer periphery of the connector portion body; and b) at least one fastener, such that the at least one fastener is configured to match the peripheral indentation, such that the at least one fastener is configured to be positioned in the peripheral indentation and tightened around the connector portion body; wherein the flex fitting assembly is configured to allow an inner lining of a flex duct to be pulled over the flex fitting assembly, such that the at least one fastener is configured to be positioned in the peripheral indentation and tightened around the connector portion body, with the inner lining tightened in place between the at least one fastener and the peripheral indentation.
	In regards to claim 18, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the at least one circular fastener is a circular zip band fastener.
In regards to claim 19, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the peripheral protrusion is a protruding beading of the connector portion body.
	In regards to claim 20, in Figures 8-8B and paragraphs detailing said figures, Smith et al disclose the peripheral indentation is a beaded indentation of the connector portion body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al.
In regards to claims 7, 8, 15 and 16, Smith et al discloses the claimed invention except for the at least one connector portion being two or three connector portions. Applicant has failed to demonstrate criticality for the at least one connector portion being two or three connector portions. It would have been obvious to one having ordinary skill in the art at the time of filing to modify the at least one connector portion with two or three connector portions, since a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679